      Case: 1:18-cv-00181-GHD-DAS Doc #: 24 Filed: 07/08/19 1 of 12 PageID #: 147




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

CASSANDRA LOVE                                                                         PLAINTIFF

VS.                                            CIVIL ACTION NO. 1:18-CV-00181-GHD-DAS

AARON’S, INC. AND
XYZ CORPORATIONS 1-10                                                                DEFENDANT



             PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                      MOTION FOR SUMMARY JUDGMENT

   A. FACTUAL BACKGROUND AND ALLEGATIONS OF THE COMPLAINT

        i.     Statement of Facts

        Plaintiff, an adult resident domiciled within the State of Mississippi, contracted with the

Defendant, a Georgia corporation, for the purchase of a nine piece bedroom suite that was

delivered to her home for installation and assembly.          See Exhibit A, Incident Report.

Plaintiff’s claims stems from injuries sustained secondary to tripping over a box left on the floor

of her poorly lit bedroom by Defendant’s employee during the installation process.

        Defendant’s employees, Dustin Stribling and Kevin Russell, arrived at Love’s home after

dark to unload, install, and assemble the products. Stribling was an experienced employee that

had worked as a product technician for the Defendant for five (5) years before the incident.

Russell on the other hand was relatively inexperienced and had only worked for the Defendant

for nine (9) months before the incident. Stribling received the benefit of online and on the job

training as an employee at Aaron’s and was quite familiar with Defendant’s safety practices,

guidelines, and policies. Stribling described his employer’s safety rules, some written and others

customary, that should be followed to ensure employee and customer safety as follows:
    Case: 1:18-cv-00181-GHD-DAS Doc #: 24 Filed: 07/08/19 2 of 12 PageID #: 148




          (1) product deliveries will not be made if the install room is not well lit or “…there is not

any light or anything on in the home.” Exhibit B, Stribling deposition, page 25, lines 6-25;

          (2) require the customer to identify where the products are placed and then order the

customer to exit the room in order to create and safe work environment. Exhibit B, Stribling

deposition, page 15, lines 13-19;

          (3) remove the products from the boxes in the install room, then remove the boxes from

the room to clear the work area and make it safer. Exhibit B, Stribling deposition, page 20-21,

lines 18-25; lines 1-14; and

          (4) “look out for hazards” for the employee and customer, specifically tripping hazards to

prevent injury. Exhibit B, Stribling deposition, page 8, lines 8-25

          (5) prohibit the customer from entering the room during the installation or assembly of

products. Exhibit B, Stribling deposition, page 9, lines 8-25. The purpose of this common

sense policy in effect at the time of the incident is to avoid injury to the customer. Exhibit B,

Stribling deposition, page 10, lines 1-25.

          Upon arrival, Russell was directed by Love to place all of the products into one of the

bedrooms at the end of the hallway. The bedroom was unlit except for that provided by the

artificial light available from the hallway yet Russell proceeded with the install against company

policy.    Exhibit A, Stribling deposition, pages 13-19. Russell removed the bed from the

cardboard box in the bedroom, tossed the box in the doorway, and then began assembling the bed

in the dark and unlit bedroom while Stribling continued to unload product for delivery.

          Next, according to Stribling, Russell asked Love enter the room to assist with providing

additional lighting or other instructions regarding the install. Stribling stated that there was


                                                   2
    Case: 1:18-cv-00181-GHD-DAS Doc #: 24 Filed: 07/08/19 3 of 12 PageID #: 149




insufficient lighting in the room to perform the installation. Exhibit A, Stribling deposition,

page 25. According to Love, she entered the room to tell Russell how to positon the bed.

Exhibit B, Love deposition, page 24. As Love was leaving the room, she tripped and fell over

the box that Russell left in the doorway. Exhibit B, Love deposition, page 24.

       Immediately after the incident, Russell admitted fault/responsibility for the Plaintiff’s fall

and her injuries to Stribling, his co-worker. According to Stribling, Russell “…did and admit

and say it was his fault…’ and “…told me that he laid a piece of cardboard down in the area

where he was working at, and she slipped and fell on it.” Exhibit A, Stribling deposition,

pages 18-19. Stribling’s complete written statement concerning the incident reads as follows:

       I, Dustin Stribling, was with Kevin Russell delivering the bedroom group to
       Cassandra Love. While delivering and setting up the merchandise, Kevin was in
       the bedroom with Cassandra putting the bed together while I was outside
       unboxing merchandise. I was in the living room. I didn’t see anything, nor was I
       nowhere near the room, but I heard a loud noise then I heard somebody fall and
       heard somebody saying I fell and broke my arm. I was in the living room and
       came in the room and saw what happened. And Cassandra did say she fell and
       tripped over the cardboard trying to get out of the way. Again, I was outside and
       didn’t see nothing, but Kevin did admit and say it was his fault. If he had had the
       cardboard down when she fell, and she admit she was trying to get out of the way
       when she tripped over the cardboard box.” Exhibit A, Stribling deposition,
       pages 16-19 and Exhibit C, Stribling Statement.

       In sum, Plaintiff tripped and fell over a box that was left in the doorway of a dark

room by Defendant’s employee in the performance of a task under a contract between

Defendant and Plaintiff.

       Plaintiff sustained a permanently disabling spiral fracture to her right arm and

significant monetary damages secondary to the occurrence.           See Exhibit D, Final

Medical Report. As a result of the injury, Plaintiff could not perform the usual and

customary acts of her employment as seamstress resulting in an extended period of

                                                 3
    Case: 1:18-cv-00181-GHD-DAS Doc #: 24 Filed: 07/08/19 4 of 12 PageID #: 150




occupational disability (16 months). Plaintiff sustained $27,200 in lost wages attributable

to the injury. In addition, the effects of the injury permanently prevent her from lifting in

excess of 10 pounds and prohibit overhead reaching or lifting with the affected arm.


       ii.      The Allegations of the Complaint

       “On September 22, 2017, the Plaintiff was at her home located at 2347 Hwy 397,

Louisville, MS, which is located within the jurisdiction of this Court, while Defendants’

employees were present and assembling a bed.” See ¶ 8 Complaint.

       “…Defendant, who was performing work on the premises, caused her to sustain bodily

injuries due to the existence of a hazardous condition on the premises that was created by the

Defendants by and through its employees. See ¶ 9 Complaint

       “…Defendant and its employees were under a duty to exercise reasonable care to ensure

that its business activities on the premises did not cause harm to foreseeable invitees on the

premises such as the Plaintiff. See ¶ 17 Complaint.

       “Defendants breached the duty of ordinary and reasonable care by failing to adequately

and safely conduct inspections and maintenance in conformity with industry standards and

negligently failed to maintain the premises in a reasonably safe condition for foreseeable

pedestrians such as the Plaintiff which proximately caused the aforesaid hazardous conditions.

The aforesaid negligent acts of the Defendant proximately caused the Plaintiff’s resulting bodily

injuries and damages.” ¶ 18 Complaint.

       “Defendants were under a duty to perform its work in a reasonably safe manner.” See ¶

20 Complaint.



                                                 4
     Case: 1:18-cv-00181-GHD-DAS Doc #: 24 Filed: 07/08/19 5 of 12 PageID #: 151




       “Defendants breached these duties by creating the hazardous condition, failing to correct

or warn of the hazardous condition, failing to perform their duties in a reasonably safe manner in

accordance with industry standards, failing to maintain the premises in which it performed work

in a reasonably safe condition, failing to exercise reasonable care and/or conduct reasonable

inspections to ascertain said hazardous condition; and failing to otherwise remedy said hazardous

condition despite actual or constructive notice thereof.” ¶ 21 Complaint.

       “Defendants’ breach of these duties was a proximate and contributing cause and/or

concurrent cause of the accident and the resulting injuries to the Plaintiff.” ¶ 22 Complaint.

     B. APPLICABLE LEGAL STANDARD AND STANDARD OF REVIEW

1.     Diversity Jurisdiction:

       This civil action was removed from the state court forum under the authority of Title 28

U.S.C. § 1332. This is a diversity action that is governed by Erie Railroad Co. v. Tompkins, 304

U.S. 64 (1938), which provides that a federal court that is hearing state law claims under the

auspices of diversity jurisdiction must apply the substantive common law of the state. Therefore,

Mississippi substantive law is controlling to the issues presented herein.

       In the absence of on point Mississippi law, this Court is required to make an Erie guess as

to how the Mississippi Court would decide the question before it. Gilbane Bldg. Co. v. Admiral

Ins. Co., 664 F.3d 598, 593 (5th Cir. 2011). The Court’s role in making an Erie guess is

predictive only insofar as the Court cannot create or modify it. SMI Owen Steel Co. v. Marsh

USA, Inc., 520 F.3d 432, 442 (5th Cir. 2008).




                                                 5
     Case: 1:18-cv-00181-GHD-DAS Doc #: 24 Filed: 07/08/19 6 of 12 PageID #: 152




2.     Summary Judgment Standard of Review:

       Rule 56 of the Federal Rules of Civil Procedure provides, in relevant part, that summary

judgment “shall be rendered forthwith if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.

R. Civ. P. 56(c).

       The party moving for summary judgment bears the initial responsibility of informing the

district court of the basis for its motion and identifying those portions of the record in the case

which it believes demonstrate the absence of a genuine issue of material fact. Celotex, 477 U.S.

at 323. As to issues on which the non-moving party has the burden of proof at trial, the moving

party need only point to portions of the record that demonstrate an absence of evidence to

support the non-moving party’s claim. Id. at 323-24. The non-moving party must then go beyond

the pleadings and designate “specific facts showing that there is a genuine issue for trial.” Id. at

324.

       Summary judgment can be granted only if everything in the record demonstrates that no

genuine issue of material fact exists. It is improper for the district court to “resolve factual

disputes by weighing conflicting evidence . . . since it is the province of the jury to assess the

probative value of the evidence.” Kennett-Murray Corp. v. Bone, 622 F.2d 887, 892 (5th Cir.

1980). Summary judgment is also improper where the court merely believes it unlikely that the

non-moving party will prevail at trial. National Screen Serv. Corp. v. Poster Exchange, Inc., 305

F.2d 647, 651 (5th Cir. 1962). Furthermore, the U.S. Supreme Court has stated, that on summary

judgment the inferences to be drawn from the underlying facts contained in [evidentiary]

                                                 6
     Case: 1:18-cv-00181-GHD-DAS Doc #: 24 Filed: 07/08/19 7 of 12 PageID #: 153




materials must be viewed in the light most favorable to the party opposing the motion," Lujan v.

National Wildlife Federation, 497 U.S. 871, 903 (1990) citing US. v. Diebold, 369 U.S.654, 655

(1962). (emphasis added).


3.      Plaintiff’s Premises Liability Claim Fails as a Matter of Law

        According to Mississippi substantive law, an invitee is one who goes on the premises of

another in answer to the express or implied invitation of the owner or occupant for mutual

advantage. Clark v. Moore Memorial United Methodist Church, 538 So.2d 760, 763 (Miss.

1989). It is undisputed that Love was injured on her own premises. Therefore, as a matter of

law, Love cannot maintain a premises liability claim against the Defendant for injuries she

sustained on her property

4.      Plaintiff’s Claim is a Negligence/Tort Action Arising out of Contract

     i. Defendant’s Duty of Reasonable Care Arises out of Contract

        This is a common law negligence action arising out of Defendant’s failure to use

reasonable care in the performance of a contract that breaches a duty of care in tort. It is well

settled under Mississippi substantive law that “Accompanying every contract is a common law

duty to perform with care, skill, and reasonable experience, and a negligent failure to observe

any of these conditions is a tort as well as a breach of contract. Gilmore v. Garrett, 582 So.2d

387, 391 (Miss. 1991) (quoting Davis v. Anderson, 501 S.W. 2d 459, 462 (Tex. Civ. App. 1973).

        A Mississippi federal district court, has held that “Under Mississippi law, [a] contract

creates a reasonable duty of care in fulfilling one’s contractual allegations.” Montgomery v.

CitiMortgage, Inc., 955 F.Supp. 2d 640, 649 (S.D. Miss. 2013). As explained by another

Mississippi district court sitting in diversity, “…the tort duty founded on contract is

                                               7
    Case: 1:18-cv-00181-GHD-DAS Doc #: 24 Filed: 07/08/19 8 of 12 PageID #: 154




breached…by causing damages due to carelessness in the performance of the contract. Steel

Dynamics Columbus, LLC v. Altech Env’t USA Corp., 273 F.Supp 3d 627, 638 (N.D. Miss.

2017). Therefore, under Mississippi law, Defendant’s careless or negligent failure to perform the

contract is simply a negligence claim.

       Under Mississippi substantive law, a claim of negligence has four elements: duty, breach,

causation, and damages." Price v. Park Management, Inc., 831 So.2d 550 (Miss. Ct. App.

2002). In order to survive the instant motion for summary judgment, Love must demonstrate

that a genuine issue of material fact exists regarding the fact that: (a) Aaron’s owed her a duty,

(b) Aaron breached that duty, (c) damages, and (d) "a causal connection between the breach and

the damages, such that the breach is the proximate cause of [her] injuries." Crain v. Cleveland

Lodge 1532, Order of the Moose, Inc., 641 So.2d 1186, 1189 (Miss. 1994) (citing Lyle v.

Mladinich, 584 So.2d 397, 398 (Miss. 1991)).

   ii. There is a Genuine Issue of Material Fact Concerning Whether Defendant Exercised
       Reasonable Care in the Performance of the Contract

       The sworn testimony of Defendant’s experienced employee is sufficient to create a

question of material fact as to whether the Defendant failed to exercise reasonable care in the

performance of the contract; i.e. the set up and installation of the products purchased by Plaintiff

from the Defendant. The evidence conclusively establishes that Defendant’s employee deviated

from the Defendant’s installation policies and procedures by (1) failing to accurately determine

product placement before installation; (2) failing to ensure adequate lighting in the work area

before installation; (3) failing to remove boxes (tripping hazards) from the work area after

unpacking the product in the work area and placing the hazard in the doorway; (4) allowing the



                                                 8
    Case: 1:18-cv-00181-GHD-DAS Doc #: 24 Filed: 07/08/19 9 of 12 PageID #: 155




customer to enter an unlit work area with after placing a tripping hazard in the only entry and

exit point; (5) failing to “look out for hazards” or remedy a hazard on behalf of employees and

customers.


       In addition, the employee responsible for the installation admitted fault for the incident to

his co-worker.    The co-worker’s testimony regarding the circumstances giving rise to the

incident and the admission against interest provide sufficient context to create a genuine issue of

material fact concerning negligence.


       A company's own safety regulations can establish the standard of care and basis for

liability. Steele v. Inn of Vicksburg, 697 So.2d 373, 377 (Miss. 1977)(violation of company's

swimming pool safety regulations may create jury issue on negligence); Hasty v. Trans Atlas

Boat, Inc., 389 F.3d 510 (5th Cir. 2004)(vessel's violation of company 'zero tolerance' alcohol

policy evidence of negligence).        It is also axiomatic that evidence of company policy, or

"routine practice," is relevant. Evidence of custom and usage may not be the ultimate test of

negligence, but is admissible solely for the purpose of assisting the jury, along with other

evidence, in determining whether the conduct of a party was that of a reasonably prudent man.

See 65A C.J.S. Negligence § 232 (1966); Dedeaux v. J.I Case Co., Inc., 611 So.2d 880 (Miss.

1992); Catholic Diocese of Natchez-Jackson v. Jaquith, 224 So.2d 216 (Miss. 1969).


       While evidence of the violation of a company policy or practice is not dispositive on the

issue of negligence, it can establish the standard of care. While the delivery and installation of a

bed in a residential dwelling is not complicated, the Defendant provides this service to its

customers as a part of the contract. Hence, Defendant has created or adopted standard operating


                                                 9
   Case: 1:18-cv-00181-GHD-DAS Doc #: 24 Filed: 07/08/19 10 of 12 PageID #: 156




procedures that should be adhered to in the furtherance of efficiency and safety. In sum,

Defendant’s internal policies and procedures could establish the basis for liability and therefore,

create a jury question concerning negligence.


       Further, even in the absence of the numerous violations of policy and procedure

attributable to the Defendant, reasonable minds can differ as to whether Defendant’s employee

performed the work in a reasonably safe manner under the circumstances.                 Defendant’s

employee knew or should have known that he created and exposed the Plaintiff to a tripping

hazard under limited visibility conditions that in fact caused her injury. After considering these

circumstances, his admission of fault is probative and instructive as to the issue of negligence.

   iii. There is a Genuine Issue of Material Fact Concerning Whether Defendant’s Negligence
        Proximately Caused Plaintiff’s Injuries and Damages
       To prove the element of causation, both cause in fact and proximate cause must be

shown. Patterson, 910 So.2d at 1019 (citing Jackson v. Swinney, 244 Miss. 117, 123, 140 So.2d

555, 557 (1962)). Proximate cause has been defined as "cause which in natural and continuous

sequence unbroken by any efficient intervening cause produces the injury and without which the

result would not have occurred." Patterson, 910 So.2d at 1019 (quoting Delahoussaye v. Mary

Mahoney's, Inc., 783 So.2d 666, 671 (Miss.2001)). Furthermore, to be held liable, a person "need

not be the sole cause of an injury. It is sufficient that his negligence, concurring with one or more

efficient causes, other than the plaintiff's, is the proximate cause of the injury.” Foster v. Bass,

575 So.2d 967, 992 (Miss.1990) (quoting Smith v. Dillon Cab Co., Inc., 245 Miss. 198, 205-06,

146 So.2d 879, 882 (1962)). In Tharp v. Bunge Corp., 641 So.2d 20, 24 (Miss. 1994), the Court




                                                 10
   Case: 1:18-cv-00181-GHD-DAS Doc #: 24 Filed: 07/08/19 11 of 12 PageID #: 157




noted that “our law sets forth the premise that there be more than one proximate cause to a

negligent act.” Id. at 24 (citing King v. Dudley, 286 So.2d 814, 817 (Miss. 1973)).


       Plaintiff candidly stated that in her estimation, her lack of situational awareness

contributed to the occurrence. However, her admission of fault is not conclusive as to the issue

of negligence. As the Mississippi Supreme Court has held, “Our rules of civil procedure employ

only one device whereby a jury is required to accept as true or false a particular matter. That is,

where a party admits a matter is “conclusively established,” and the judge will instruct the jury

as such. Canadian Nat’l/Ill. Cent. R.R. v. Hall, 953 So.2d 1084, 1093 (Miss. 2007) (citing Miss.

Rule Civ. Pro. 36(b)). In this instance, Plaintiff’s admission of fault is not fatal to her claim. It

is merely evidence of fault that could be attributed to her or the Defendants under Mississippi’s

system of comparative fault.


                                         CONCLUSION

   As between the consumer and the seller, the seller in this instance was the party in the best

position to take the reasonably necessary acts to guard against foreseeable injury. In short, this

was a preventable occurrence. The Defendant had a duty to exercise reasonable care in the

performance of the installation process. Unfortunately, Defendant’s employee breached the duty

of reasonable care by failing to implement the known standards and common sense protocols that

if followed, would have likely prevented the occurrence.         Therefore, there is more than a

“scintilla of evidence” for the trier of fact to conclude that but for the Defendant’s failure to

implement the recommended safety measures, the tripping hazard encountered by the Plaintiff

resulting in her fall would not have existed.



                                                 11
   Case: 1:18-cv-00181-GHD-DAS Doc #: 24 Filed: 07/08/19 12 of 12 PageID #: 158




   For the reasons and authorities stated herein, Defendant’s motion for summary judgment

should be denied.

       Respectfully submitted, this the 8th day of July, 2019.

                                              CASSANDRA LOVE, PLAINTIFF

                                              BY:       /s/    Yancy B. Burns
                                                      Yancy B. Burns

YANCY B. BURNS, Esq.
Burns & Associates, PLLC
Mississippi Bar No. 99128
Post Office Box 16409
Jackson, Mississippi 39236-6409
Telephone: (601) 487-6997
Facsimile: (601) 487-6958
E-mail: yburns@burnsandassociateslaw.com



                                 CERTIFICATE OF SERVICE

        I, Yancy B. Burns, counsel for the Plaintiff, do hereby certify that I have this day caused
to be served via the electronic filing system, a true and correct copy of the foregoing document
upon the following:

                                          George Abdo, Esq.
                                     gabdo@danielcoker.com


       SO CERTIFIED this the 8th day of July, 2019.



                                                  /s/  Yancy B. Burns
                                              YANCY B. BURNS




                                                 12
